Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of April 28th 2022 has been considered.
Claims 4, 11 and 12 are cancelled.
Claims 1-3 and 5-10 are pending in the current application.
Claims 5-10 are withdrawn from consideration.
Claims 1-3 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28th 2022 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

Regarding claim 1: The limitation “wherein the fat content of the oleic peanuts is 40% or more, and 75% or more of the fat content of the oleic peanuts is oleic acid” in lines 6-7 is not disclosed in the original application. Although the original application discloses peanuts where the “content of the oleic acid of the high oleic peanuts is 75% or more, and the fat content of the high oleic peanuts is 40% or more”, the original application does not disclose peanuts wherein the fat content of the oleic peanuts is 40% or more, and 75% or more of the fat content of the oleic peanuts is oleic acid. Thus, the added limitation recited in claim 1 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.
Regarding claims 2 and 3: In view of the fact that dependent claims 2 and 3 depend on independent claim 1, and since independent claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement for reciting new matter, claims 2 and 3 are rejected as failing to comply with the written description requirement for reciting new matter, because they depend on a clam that fails to comply with the written description requirement for reciting new matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lazier et al. (US 2,511,115), NPL “Hi Oleic Peanut Summary” (‘PCA’) (from https://pca.com.au/wp-content/uploads/2016/11/hioleicsummary.pdf) and NPL Basha., “Soluble Sugar Composition of Peanut Seed” (from J. Agric. Food Chem. 1992, 40, 780-783).

Regarding claims 1-3: Lazier discloses a method of making a free-flowing peanut butter comprising continuously grinding peanuts at continuously finer grind in order to attain the free flowing peanut butter (see Lazier column 1, lines 1-10; from column 1, line 28 to column 2, line 3; column 2, lines 20-39; examples 1-3). Moreover, in example 3, Lazier discloses of forming the free flowing peanut butter by grinding a mixture of two varieties of peanuts (e.g., Spanish and runner). While Spanish peanuts are known to comprise 14.9 % sucrose (see Basha page 780, left column), which meets the sugar content recited in claim 1, Lazier fails to disclose the claimed oleic acid content; However, PCA discloses that incorporating peanut cultivars comprising 79-82% oleic acid out of the total fatty acids, provide peanut butter with improved shelf life, flavor stability and health benefits (see PCA pages 1-3). Therefore, it would have been obvious to a skilled artisan to have modified Lazier and to have combined peanut cultivars with high oleic acid with high sugar peanut cultivar, in order to attain peanut butter with improved shelf life, flavor stability and health benefits, and thus arrive at the claimed limitations.
As to the relative contents of peanut cultivars recited in the claims: Given the fact peanut cultivars comprising sugar contents and oleic acid contents that meet the claimed contents are well known, and the effect provided by the oleic acid cultivars and sugar cultivars are also known, it would have been obvious to a skilled artisan to have modified Lazier and to have adjusted the relative contents of each of the peanut cultivars to attain a product with the desired flavor, shelf life, health benefits and flavor stability, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.   

Response to Arguments
Applicant's arguments filed on April 28th 2022 have been fully considered but they are not persuasive.

Citing a declaration filed under 37 CFR §1.132 on April 28th 2022 by Ms. Qiang Wang, Applicant argues page 4 of the “Remarks” that a skilled artisan would have realized at the time the application was filed that peanuts cannot comprise 75% oleic acid as disclosed in the current specification, and would realize the Applicant meant to disclose that the content of the oleic acid in the high oleic peanuts is 75% or more, and that the total fat content of the high oleic peanuts is 40% or more, as claimed in the amendment filed on December 1st 2021. Thus, the added limitation was not considered new matter. The Examiner respectfully disagrees.
A declaration stating a skilled artisan would realize that the peanuts claimed had more than 40% fat content rather than 75% as originally claimed and disclosed throughout the specification, is insufficient showing that Applicant was in possession of the currently claimed invention on the filing date of the current application. 

Citing a declaration filed under 37 CFR §1.132 on April 28th 2022 by Ms. Qiang Wang, Applicant argues pages 5-6 of the “Remarks” that the combination of cited references fail to render the claimed invention obvious, as Applicant had discovered that using high oleic acid peanuts provided peanut butter with unexpected improved flavor and texture as compared to peanut butters with lower oleic acid contents, as shown in NPL Yu et al., provided by declarant. The examiner respectfully disagrees.
Given the fact that PCA discloses that incorporating peanut cultivars comprising 79-82% oleic acid out of the total fatty acids, provide peanut butter with improved shelf life, flavor stability and health benefits (see PCA pages 1-3), attaining a peanut butter comprising high oleic acid peanut cultivars with improved flavor and texture is expected as suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792